ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1 and 11, the prior art teaches many elements of the claimed invention, including mobile x-ray systems, comprising: a movable base; a source arm mounted on the movable base; an X-ray source attached to the source arm; a radiation detector; one or more user interfaces; and, a controller and sensor systems configured to determine a position of the X-ray source and a position of the detector, said systems having automatic navigational drive wheel systems for positioning the mobile system as a whole with a patient, and other systems having a robotic source arm, disclosed by prior art for improved automatic source-to-detector positioning over a c-arm type mobile x-ray system.
However, in accordance with the Board decision of 2/2/22, the prior art of record fails to teach or fairly suggest the apparatus wherein the improved automatic navigation mobile x-ray system and the improved automatic source positioning mobile x-ray system have sufficient motivation to be combined in the manner as required by Claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Appeal, filed 1/11/21, with respect to prior art rejections of the claims in view of Perkins, (US 2010/0324380 A1), Bouvier (US 2013/0003939 A1), and Ancar (US 2015/0049862 A1), have been fully considered and are withdrawn in view of the Board decision of 2/2/22. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        04/27/22